DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, and 13 of U.S. Patent No. 10878717 in view of Greenbaum et al. (US 2019/0022158). 
This application
Pat. No. 10878717, Claim 10
Claim 1. A very low nicotine cigarette comprising:
 Claim 10. A very low nicotine cigarette for use in a method of assisting conventional cigarette smokers to switch to e-cigarettes or a tobacco heating device, the very low nicotine cigarette comprising

a blended filler of low nicotine tobacco and very low Δ9-tetrahydrocannabinol (THC) Cannabis sativa wherein the very low THC Cannabis sativa comprises any of:
flowers of a Cannabis sativa plant, 

flowers of a female Cannabis sativa plant; 
 
leaves of a Cannabis sativa plant,
leaves of a Cannabis sativa plant;
reconstituted cannabis comprising flowers, leaves or stems of a Cannabis sativa plant
and reconstituted cannabis comprising flowers, leaves or stems of a Cannabis sativa plant,
and reconstituted tobacco and cannabis comprising: tobacco, and flowers, leaves or stems of a Cannabis sativa plant,

wherein a content of the very low THC Cannabis sativa of the very low nicotine cigarette is at least 5 mg,
wherein a content of the very low THC Cannabis sativa of the very low nicotine cigarette is at least 2 mg,
wherein a nicotine content of the very low nicotine cigarette is equal to or less than 2.0 mg,
wherein a nicotine content of the very low nicotine cigarette is equal to or less than 2.0 mg,
and wherein a collective content of Δ9-tetrahydrocannabinolic acid (THCA) and Δ9-tetrahydrocannabinol (THC) of the 

Claim 2. A kit for transitioning a smoker of conventional cigarettes to using a tobacco heating device, the kit comprising: a plurality of the very low nicotine cigarettes according to claim 1,  a tobacco heating device, tobacco sticks, and information and recommendations for transitioning the smoker from the conventional cigarettes to using the tobacco heating device.
Claim 12. A kit for transitioning a smoker of conventional cigarettes to using a tobacco heating device, the kit comprising: a plurality of the very low nicotine cigarettes according to claim 10, a tobacco heating device, tobacco sticks, and information and recommendations for transitioning the smoker from the conventional cigarettes to using the tobacco heating device.
Claim 3. A kit for transitioning a smoker of conventional cigarettes to using e-cigarettes, the kit comprising: a plurality of the very low nicotine cigarettes according to claim 1, e-cigarettes, and information and recommendations for transitioning the smoker from the conventional cigarettes to using the e-cigarettes.
Claim 13. A kit for transitioning a smoker of conventional cigarettes to using e-cigarettes, the kit comprising: a plurality of the very low nicotine cigarettes according to claim 10, e-cigarettes, and information and recommendations for transitioning the smoker from the conventional cigarettes to using the e-cigarettes.



Greenbaum et al. discloses a smokable tobacco product containing a cannabinoid such as (tetrahydrocannbinol) THC or tetrahydrocannabinolic acid (THCA). The cannabinoids can be incorporated by being directly mixed with the tobacco. Between 0.1 and 5000 milligrams of CBD or other cannabinoid would be a suitable amount for a cigarette, with a more preferred amount of CBD or other cannabinoid to be between 0.1% to 20.0% by weight of tobacco or 0.4 milligrams to 240 milligrams for a cigarette ([0006]; [0016]).
Since Greenbaum et al. teaches a range of 0.4 milligrams to 240 milligrams of a cannabinoid per cigarette which overlaps the claimed range of at least 5 mg, a prima facie case of obviousness exists (MPEP 2144.05(I)).

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Greenbaum et al. (US 2019/0022158). Greenbaum et al. discloses a smokable tobacco product containing a cannabinoid such as (tetrahydrocannbinol) THC or tetrahydrocannabinolic acid (THCA). The cannabinoids can be incorporated by being directly mixed with the tobacco ([0006]; [0016]). Greenbaum et al. does not disclose that the smokable tobacco product is a very low .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747